                IN THE UNITED STATES DISTRICT COURT
                                                                       FIL D               '   -
                                                                                                   ,


                    FOR THE DISTRICT OF MONTANA                          OCT 2 2 2019
                         MISSOULA DIVISION                          Cter1<, u.s 0 . .
                                                                      District Of Mlitrtct Cour,
                                                                              .
                                                                            M1ssou/a ontana

CARLA MARIE WIGTON,                                 CV 18-73-M-DWM

               Plaintiff,

     V.                                                    ORDER

DAVID THOMAS MURPHY,

                Defendant.


     The parties having filed a stipulation for dismissal pursuant to Rule 41 (a),

     IT IS ORDERED that the above-captioned cause is DISMISSED

WITHOUT PREJUDICE, each party to pay its own costs. All pending motions are

MOOT and all deadlines are VACATED.

     DATED this ii7L._
                     ~       y of October, 2019.
